Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0176058 by Bryntesson et al. (Bryntesson).
In regard to claims 1-2, Bryntesson teaches controlling and optimizing a simulated moving bed chromatography process (abstract; [0012]-[0014]) wherein a target compound is separated from a feed through sequential treatment in a cyclic process ([0035]-[0036]).  Bryntesson teaches a purification method for isolation of target molecules and impurities separated from the target molecules (abstract).  
Bryntesson teaches non-affinity chromatography material having immobilized ligands that bind the target molecules while letting impurities pass by unaffected ([0037]; [0071]).  Bryntesson teaches the method uses three columns each with an inlet and outlet In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
A feed is passed across a first adsorbent; outflow from the first adsorbent is passed to a second adsorbent, then a third adsorbent, and subsequently back to the first adsorbent; adsorbents are regenerated after each pass ([0039]-[0049]).  During each regeneration step, the adsorbent column to be regenerated is disconnected from the continuous process cycle, washed with various buffers and liquids, and re-equilibrated ([0036]; [0058]-[0061]).  Bryntesson teaches detectors at the outlets of each adsorbent ([0065]).  Bryntesson teaches that a skilled person in the art would be capable of determining and optimizing the breakthrough of each individual adsorbent column and the entire apparatus ([0054]-[0055]). 
Bryntesson teaches regeneration by washing columns over a period of time while separated from the cyclic process (Figure 6; [0058]-[0061]).  Bryntesson teaches the cyclic 
In regard to claims 3-4, Bryntesson teaches an initial column equilibration step and a final column regeneration step ([0075]).  Such limitations are considered obvious as these are good practice protocols commonly used by capable operators in all chromatography methods.  Absent showings of criticality or unexpected results other than to recover all target products and maintain good column health, such limitations are obvious to one of ordinary skill in the art. 
In regard to claim 5, Bryntesson teaches a monolith ([0037]).
In regard to claim 6, Bryntesson teaches hydrophobic interaction ([0037]). 
In regard to claim 7, Bryntesson teaches detectors at the outlets of each adsorbent ([0065]). Bryntesson teaches that a skilled person in the art would be capable of determining and optimizing the breakthrough of each individual adsorbent column and the entire apparatus ([0054]-[0055]).
In regard to claim 8, Bryntesson teaches the detector is a UV detector ([0054]).
In regard to claims 9 and 23, Bryntesson teaches a number of target products, chemical reaction products, including antibodies, Fc/Fab fragments, plasmids, etc. ([0052]).
In regard to claims 10 and 15, Bryntesson teaches the product is an antibody monomer and the impurities are a multimer ([0052]). 
In regard to claims 11-14 and 17-19, Bryntesson does not explicitly teach inline dilution.  However, as the column productivity and system efficiency are variables that can be modified, among others, by adjusting said flow composition, the precise flow composition and dilution In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 16, Bryntesson teaches the chromatographic stationary phase in the adsorbers is a non-affinity material that withholds the product and the impurities depending on their chemical nature in a gradual manner ([0037]; [0071]). 
In regard to claim 21, Bryntesson teaches purification of monoclonal antibodies ([0023]; [0052]; [0083]).  Bryntesson teaches the product is an antibody monomer and the impurities are a multimer ([0052]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0176058 by Bryntesson et al. (Bryntesson), as noted above, in view of U.S. Patent Publication No. 2016/0074775 by Cvetkovic et al. (Cvetkovic).
In regard to claim 22, Bryntesson teaches the limitations as noted above.  Further, Bryntesson teaches the detector is any known detector in the art, such as UV ([0054]).  Bryntesson teaches detectors such as UV absorbance, light scattering, refractive index ([0065]).  
Bryntesson does not explicitly teach an IR detector, specifically VIS and IR Raman. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an IR Raman detector or visible light detector, as taught by Cvetkovic, in the method of Bryntesson as it is a known sensor for detection in chromatography.  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to different detectors, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments 
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Bryntesson claim 1 is limited to only two adsorber sections while Bryntesson requires three adsorber sections in Figure 1-5, the Examiner does not find this persuasive. 
As noted in the rejection above: Bryntesson teaches the method uses three columns each with an inlet and outlet (abstract; [0016]); reading on one first adsorber section and one second adsorber section.  Bryntesson does not explicitly teach if an adsorber section comprises more than one chromatographic adsorber, they are permanently connected in series. However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the number of columns of Bryntesson, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
The applicant has not presented any specific arguments why Bryntesson is incompatible with using only two columns. 
In regard to the applicant’s argument that claim 1 requires all adsorbers in a section are permanently connected in series while Bryntesson teaches one adsorber per section and the adsorbers are not permanently connected in series, the Examiner does not find this persuasive. 
As noted above: Bryntesson does not explicitly teach if an adsorber section comprises more than one chromatographic adsorber, they are permanently connected in series. However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the number of columns of Bryntesson, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
The Applicant does not point to any specific reasons why the adsorbers cannot be permanently connected. 
In regard to the applicant’s argument that claim 1 requires non-affinity type adsorbers that do not capture a desired product and do not use “bind-elute”, the claim uses “flow-through” chromatography whereby desired product is passed through the adsorbers and impurities and desired product is differentially adsorber while Bryntesson’s adsorbers are affinity type adsorbers that only use “bind-elute”; “bind-elute” is fundamentally different from “flow-through”, the Examiner does not find this persuasive.  In regard to the applicant’s argument that claim 1 requires product to be collected at every connected and batch step for the two adsorber sections which is possible in “flow-through” chromatography while Bryntesson has product collected only at the regenerating step of each of three sequences d, g, j; product cannot be precluded by Bryntesson’s use of a “bind-elute” chromatography, the Examiner does not find this persuasive. 
The claims do not require “flow-through” chromatography.  The claims further utilize the open transitional phrase “comprising” and do not eliminate “bind-elute”. 
In regard to the applicant’s argument that claim 1 requires two interconnected steps in sequence followed by a batch step while Bryntesson does not have a sequence of two interconnected steps and steps b, e, and h feed to one adsorber and washes another but no product is collected, the Examiner does not find this persuasive. 
A feed is passed across a first adsorbent; outflow from the first adsorbent is passed to a second adsorbent, then a third adsorbent, and subsequently back to the first adsorbent; adsorbents are regenerated after each pass ([0039]-[0049]).  During each regeneration step, the adsorbent column to be regenerated is disconnected from the continuous process cycle, washed with various buffers and liquids, and re-equilibrated ([0036]; [0058]-[0061]).  Bryntesson teaches a number of target products, chemical reaction products, including antibodies, Fc/Fab fragments, plasmids, etc. ([0052]).
In regard to the applicant’s argument that claim 1 requires inline dilution or supplemental feed in a second of the two interconnected steps conducted in sequence while Bryntesson has no first and second interconnected steps in sequence and there is no teaching of inline dilution or supplemental feed in any step of Bryntesson, the Examiner does not find this persuasive. 
As noted in the rejection above: Bryntesson does not explicitly teach inline dilution.  However, as the column productivity and system efficiency are variables that can be modified, among others, by adjusting said flow composition, the precise flow composition and dilution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow composition cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the dilution and composition of the flows in the method of Bryntesson to obtain the desired balance between the column productivity and system efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
The applicant has not presented unexpected results.  The applicant has not presented reasons why one of skill in the art could not have optimized the composition of the flows to obtain the desired balance between column productivity and system efficiency.  
The claims do not exclude loss of product or recite a specific purity level. 
In regard to the applicant’s argument that Examiner’s asserted changes to Bryntesson are not supported, the Examiner does not find this persuasive.  In regard to the applicant’s argument that multiple modifications of Bryntesson are not supported by law, the Examiner does not find this persuasive. 
The Examiner notes that all changes are support in the rejection above.  All modification are supported by law.  Specific arguments are addressed above.  And the Declaration is addressed in the section below. 
In regard to the applicant’s argument that applicant’s original specification support unexpected results; the original specification demonstrates the invention claimed as a whole has unexpected results based on improved yield and productivity as shown in Tables 1 and 2; MPRP 2145 requires the Office to consider evidence in the specification of unexpected success; the Declaration and original specification show clear demonstration of advantages and unexpected results over the prior art, the Examiner does not find this persuasive.  This will be addressed in the Declaration section below. 


Declaration 
The Declaration under 37 CFR 1.132 filed 1/4/2021 is insufficient to overcome the rejection as set forth in the last Office action because:  it fails to set forth facts; the facts presented are not germane to the rejection at issue; and the showing is not commensurate in scope with the claims. 
	The Declaration states there are key differences between the present invention and Bryntesson; the claimed invention only involves two adsorber sections; each interconnected step and each batch step has only two adsorber sections; all adsorbers in a section must be grouped by permanently connecting them in series.  
The claims require “the method using at least two chromatographic non-affinity adsorbers…grouped into only one first adsorber section and one second adsorber section”.  The claims do not exclude additional adsorbers from being present as the claims state “at least two chromatographic non-affinity adsorbers”.  The claim does require “only one first adsorber section and one second adsorber section” but does not eliminate the possibility of there being multiple columns within the sections.  The claim further requires “if an adsorber section comprises more than one chromatographic adsorber these are permanently connected in series” which explicitly opens the possibility of multiple adsorbers in each section with the requirement they are permanently connected in series.  As noted in the rejection above: Bryntesson teaches the method uses three columns each with an inlet and outlet (abstract; [0016]); reading on one first adsorber section and one second adsorber section.  Bryntesson does not explicitly teach if an adsorber section comprises more than one chromatographic adsorber, they are permanently connected in series. However, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the number of columns of Bryntesson, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
	The Declaration states that the adsorbers as claimed are non-affinity adsorbers and they do not capture desired product in the sense of “bind-elute” as detailed in pages 1-2 of the instant specification which provides details of “flow-through” chromatography.  The Declaration states that the claims require the desired product is collected in each of the interconnecting steps and each of the batch steps. 
The claims do not require “flow-through” chromatography.  Further, Bryntesson teaches a number of target products, chemical reaction products, including antibodies, Fc/Fab fragments, plasmids, etc. ([0052]).  Additionally, the claims further utilize the open transitional phrase “comprising” and do not eliminate “bind-elute”.
	The Declaration states that the two interconnected steps include in sequence step a and b.  The Declaration states that the claim requires inline dilution or feed between two columns in the second of the two interconnected steps. 
As noted in the rejection above: Bryntesson does not explicitly teach inline dilution.  However, as the column productivity and system efficiency are variables that can be modified, among others, by adjusting said flow composition, the precise flow composition and dilution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow composition cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the dilution and composition of the flows in the method of Bryntesson to obtain the desired balance between the column productivity and system efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	The Declaration states that Bryntesson requires three adsorber sections (A, B, and C) and does not teach only using two of the sections and further does not teach permanent connection. 
	The Examiner notes that is argument is addressed above. 
	The Declaration states that Bryntesson teaches affinity adsorbers which collect and capture the desired product and do not differentially adsorber impurities and desired product on the adsorbers; the desired product is retained on Bryntesson’s adsorbers and impurities flow through the adsorbers without being retained and it is clear to anyone of skill in the art that the system in Bryntesson cannot collect the desired product in any interconnected step without being contaminated with impurities; Bryntesson has desired product collected only at steps of regerenating the adsorbents. 
The claims do not require a specific purity level of the desired product in the interconnected steps; therefore, a product contaminated with impurities is not eliminated. 
	The Declaration states that in Bryntesson there is no sequence of two interconnected steps prior to each cleaning/equilibration batch step where claimed steps a and b occur. 
As noted in the rejection above: Bryntesson teaches an initial column equilibration step and a final column regeneration step ([0075]).  Such limitations are considered obvious as these are good practice protocols commonly used by capable operators in all chromatography methods.  Absent showings of criticality or unexpected results other than to recover all target products and maintain good column health, such limitations are obvious to one of ordinary skill in the art.
	The Declaration states that Bryntesson does not teach inline dilution or feed between two adsorbers and certainly none in a second of two interconnected steps since there are no interconnected steps in sequence between the same two adsorber sections in Bryntesson. 
As noted in the rejection above: Bryntesson does not explicitly teach inline dilution.  However, as the column productivity and system efficiency are variables that can be modified, among others, by adjusting said flow composition, the precise flow composition and dilution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow composition cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the dilution and composition of the flows in the method of Bryntesson to obtain the desired In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	The Declaration states that the Examiner’s proposed modifications of Bryntesson are not supported.  The claims exclude a structure with three sections as in Bryntesson.  Neither Bryntesson nor the relevant art teaches an elimination of one of the three columns.
The Examiner notes that this argument is addressed above.
	The Declaration states that there is no reason for anyone skilled in the art to make a permanent connection of two of the three adsorber sections in Bryntesson relating to bind and elute technologies; such permanent connection would make the intended continuous operation of Bryntesson impossible.  The Declaration states that reducing the number of adsorber sections to two would require that during Bryntesson’s feeding/washing steps into two adsorber sections cannot be loaded with feed containing the target compound because the steps of washing and loading are mutually exclusive; continuous adsorption in Bryntesson is only achieved with 3 adsorber sections; the third adsorber section is required for loading of feed containing the target compound while the two other adsorber sections are occupied with the washing step. 
	The Examiner notes that this argument is addressed above. 
	The Declaration states that there is a fundamental difference between non-affinity adsorbers as claimed and affinity adsorbers in Bryntesson. The claim expressly distinguishes between those components of feed that are to be collected and saved (product) and those that are to be discarded (impurities). 
	The claims require “two chromatographic non-affinity adsorbers”.  The instant specification does not define the term “non-affinity adsorber” as such it is interpreted under broadest reasonable interpretation in light of the instant specification.  As noted above: Bryntesson teaches non-affinity chromatography material having immobilized ligands that bind the target molecules while letting impurities pass by unaffected ([0037]; [0071]).  In paragraph [0027], Bryntesson states that the chromatography material can be chelating resins, HIC resins, thiophilic resins, ion exchange resins, and multimodal resins reading on “non-affinity”. 
The claims require “product” and “impurities”.  The claim does not specify what the specific products or impurities are.   Under broadest reasonable interpretation in light of the specification, the target compounds of Bryntesson read on the “product” as claimed.  
	The Declaration states that the Examiner ignores critical and express limitations in the claim with regard to the two interconnected steps; the claim states that the two steps are sequential and do not involve disconnection within either interconnection step or between them.  Bryntesson states that product is collected only during regeneration steps and there is no actual or possible collection of product during any alleged interconnected step.  There is no teaching of two interconnected steps with all the limitations as claimed.  The detailed process described at [0081] only describes an affinity system where product is collected on the adsorbers; the asserted loading of a downstream column followed by elution into an original first column is not described in the cited paragraph and makes no sense technically; the only mention of elution is with respect to column 2 at step 8 following a connection and feeding of columns 1 and 3 in step 7. 
	The claims do not eliminate a disconnection between the first and second interconnected steps.  
Bryntesson teaches collection of product at all steps in paragraph [0036]; “discrete elution of target compound from said three adsorbents”, “recover desorbed and/or unbound target compound”. 
	The Declaration states that Examiner’s proposed modifications make Bryntesson inoperable.  Any expert in the art cannot convert a two column system by simply permanently connecting two columns together or making changes not specified by Examiner.  Bryntesson is a cyclic process which means it can proceed automatically in its production of desired product.  The Examiner has not provided any reason to reduce the three column embodiment of Bryntesson to two. 
	The Examiner notes that integrating chromatographic adsorbers involves making elements integral which is generally recognized as being within the level of ordinary skill in the art.  Combining adsorbers in Bryntesson does not preclude the system from operating automatically in a cyclic process. 
	The Examiner has provided rationale for reducing the three column embodiment above.  
	The Declaration states that the disclosed invention supports unexpected results.  The key process features of yield and productivity have significant improvements over a conventional two column design for high feed titer based on Table 1 and 2.   
	The claims do not require a specific or general yield or productivity.  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777